Mr. Justice Lews delivered the opinion of the court. Plaintiffs in Error, Earl Wilson and Marie Johnson, were each charged with possession of narcotics. A jury trial in the municipal court of Chicago resulted in a finding that each of plaintiffs in error was guilty in the manner and form as charged in the information. The abstract of records shows the verdict of the jury and the punishment fixed by it. It does not show the entry in the municipal court of any judgment. Where, as here, the abstract fails to show any judgment entered by the trial court, there is nothing to review. Sellers v. Puritan Product Co., 217 Ill. App. 617. For the reasons given, the writ of error is dismissed. Writ of error dismissed. Kilby, P. J. and Feinberg, J., concur.